

117 HR 2292 IH: Keep Your Home and Prevent Homelessness Act of 2021
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2292IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Mrs. Torres of California (for herself, Mr. Takano, Mrs. Hayes, Mrs. Napolitano, Mr. Vela, Ms. Norton, Mr. Hastings, Ms. Lee of California, Mrs. Watson Coleman, Mr. Cohen, Ms. McCollum, Mr. García of Illinois, Mrs. Beatty, Ms. Wilson of Florida, Ms. Titus, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Emergency Economic Stabilization Act of 2008 to authorize use of amounts under the Troubled Assets Relief Program to be used for assistance under the Housing Trust Fund, and for other purposes.1.Short titleThis Act may be cited as the Keep Your Home and Prevent Homelessness Act of 2021.2.Use of TARP amounts(a)In GeneralThe Emergency Economic Stabilization Act of 2008 is amended by inserting after section 110 (12 U.S.C. 5220) the following new section:110A.Other assistanceNotwithstanding section 115(a), section 120, or any other provision of law, the Secretary may transfer any amounts made available under this title that are not otherwise obligated to the Secretary of Housing and Urban Development for deposit in and use only to provide assistance under the Housing Trust Fund under section 1338 of the Housing and Community Development Act of 1992 (12 U.S.C. 4568)..(b)Clerical amendmentThe table of contents in section 1(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 note) is amended by inserting after the item relating to section 110 the following new item:110A. Other assistance..